Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





IN RE:  RABA-KISTNER
ANDERSON CONSULTANTS, INC.,
D/B/A/ RABA-KISTNER
CONSULTANTS (SW), INC., AND
RABA-KISTNER CONSULTANTS
INC.,

                      Relator.

 §
 
§
 
§
 
§
 
§
 
 § 



No. 08-05-00298-CV

AN ORIGINAL PROCEEDING 

IN MANDAMUS





 

 

 




OPINION ON PETITION FOR WRIT OF MANDAMUS
           Relator, Raba-Kistner Anderson Consultants, Inc., d/b/a/ Raba-Kistner Consultants
(SW), Inc., and Raba-Kistner Consultants Inc., asks this Court to issue a writ of mandamus
against the Honorable Luis Aguilar, Judge of the 120th District Court of El Paso County. 
Mandamus will lie only to correct a clear abuse of discretion.  Walker v. Packer, 827 S.W.2d
833, 840 (Tex. 1992) (orig. proceeding).  Moreover, there must be no other adequate remedy
at law.  Id.
           As the party seeking relief, Relator has the burden of providing the Court with a
sufficient record to establish its right to mandamus relief.  Walker, 827 S.W.2d at 837; see
Tex. R. App. P. 52.7(a)(2) (requiring a properly authenticated transcript or a statement that
no testimony was adduced in connection with the matter complained).  Based on the record
presented, we conclude that Relator has not shown that it is entitled to mandamus relief, and
therefore, we deny mandamus relief.  See Tex. R. App. P. 52.8(a).
 
                                                                  RICHARD BARAJAS, Chief Justice
November 17, 2005

Before Barajas, C.J., McClure, and Chew, JJ.